Exhibit 10.20(a)

AMENDMENT TO THE AGREEMENT RELATING TO ACQUISTIONS

THIS AMENDMENT TO THE AGREEMENT RELATING TO ACQUISITIONS (this “Amendment”) is
made and entered into effective as of the 1st day of September, 2014, by and
between the Sea Ray Division of Brunswick Corporation (the “Company”), and
MarineMax, Inc. (“MarineMax”).

WHEREAS, MarineMax and the Company have previously entered into the Agreement
Relating to Acquisitions dated December 6, 2005 (the “Agreement”) and they now
desire to amend and modify the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and as provided in
Section 12 of the Agreement, the parties agree to amend the Agreement as
follows:

1. Dealer Agreement. The reference to the Dealer Agreement in the recitals of
the Agreement shall be modified to refer to the Sales and Service Agreements
entered into by and between the Sea Ray Division of Brunswick Corporation and
MarineMax, Inc. (and its affiliates) dated September 1, 2014.

2. Section 11. The first sentence of Section 11 of the Agreement is hereby
deleted in its entirety.

3. Notices. The addresses in Section 14 of the Agreement are hereby deleted in
their entirety and are replaced with the addresses for notice in the Dealer
Agreement.

4. Ratification. Except as specifically amended and modified by this Amendment,
all of the terms and provisions of the Agreement are hereby ratified, confirmed
and approved by the parties hereto and such terms and provisions shall remain in
full force and effect.

5. Miscellaneous. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of any conflicts
of law principles. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, and their successors and permitted assigns. This
Amendment may not be modified, amended or supplemented except by written
agreement of both parties. This Amendment may be executed in counterparts. If
executed in counterparts, each counterpart shall be deemed an original, but both
of which taken together shall constitute one and the same agreement. Any
signature delivered by facsimile or other electronic transmission shall be
deemed to be an original signature.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

Sea Ray Division of Brunswick Corporation By:  

/s/ Tim Schiek

Title:   President Recreational Boat Group MarineMax, Inc. By:  

/s/ Michael H. McLamb

Title:   Executive Vice President